EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brendan Squire (#48749) on 5/26/2021.

Claim 1:
A system of detecting a sobriety of a subject comprising: 
a mobile device comprising: 
a processor;
a non-volatile memory storing historical data comprising at least one of movements of one or more subjects indicating a drunk state and movements of one or more subjects indicating a sober state; a user interface;
a recorder operable to capture a recording of an individual subject performing a real time movement;
an accelerometer operable to generate acceleration values of the real time movement, the acceleration values captured with the recording, wherein 
when the mobile device captures the recording of the acceleration values of the individual subject performing the real time movement,
the processor performs pre-processing to isolate
a drunk state classifier provides a model based on the historical data on the memory comprising x-axis, v-axis, and z-axis acceleration values over time of the at least one of the movements indicating the drunk state and the movements indicating the sober state;
the drunk state classifier extracts a temporal domain feature and a frequency domain feature of the isolated acceleration values of the subject and compares the data on the memory with the isolated acceleration values of the movements of the individual subject; and 
the drunk state classifier produces an indication of either a drunk state of the individual subject or a sober state of the individual subject on the user interface.

Regarding Claim 8:
A method of detecting a sobriety of a subject comprising:
capturing, via a recorder of a mobile device, one or more movements of the subject;
generating, via an accelerometer of the mobile device, an acceleration values of the one or more movements of the subject in each of an X-axis, a v-axis; and a z-axis;

modeling, via a drunk state classifier, historical data of one or more subjects stored on a non-transient memory, the historical data comprising x-axis, y-axis, and z-axis acceleration values over time of at least one of a historical movement indicating a drunk state and a historical movement indicating a sober state;
extracting, via the drunk state classifier, a temporal domain feature and a frequency domain feature of the isolated acceleration values of the subject;
comparing, via software running on a computer, the isolated acceleration values of the subject with the historical data comprising at least one of the historical movements indicating a drunk state and the historical movements indicating a sober state; and
producing, via a user interface of the mobile device, an indication of the either the drunk state or the sober state of the subject.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is the broadest independent claim. Claim 1 recites a system of detecting a sobriety of a subject that includes a mobile device with a processor and non-volatile memory storing historical data comprising at least one of movements of one or more subjects indicating a drunk state and movements of one or more subjects indicating a sober state. Claim 1 additionally discloses the mobile device include a user interface, a 
	The closest prior art of record is Shuster in view of Davis in view of Hara. Shuster in view of Davis in view of Hara discloses a system of detecting a sobriety of a subject that includes a mobile device with a processor and non-volatile memory storing historical data comprising at least one of movements of one or more subjects indicating a drunk state and movements of one or more subjects indicating a sober state. Shuster in view of Davis in view of Hara additionally discloses the mobile device include a user interface, a recorder operable to record an individual performing real time movement and accelerometer operable to generate acceleration values in real time with the recording. Shuster in view of Davis in view of Hara further recites the processor 
However, Shuster in view of Davis in view of Hara fails to disclose that the drunk state classifier extracts a temporal domain feature and a frequency domain feature of the isolated acceleration values of the subject. Furthermore, nothing in the prior art obviates this deficiency when viewed with Shuster in view of Davis in view of Hara. It is important to note that the allowable feature here is not specifically extracting a temporal domain feature or extracting a frequency domain feature, but the combination of extracting both a temporal domain feature and a frequency domain feature while also comparing data on the memory with acceleration values all specifically performed determine if an individual is in a drunk state or sober state. Therefore, the combination is neither anticipated nor obviated in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792